Opinion filed September 9, 2010




                                          In The


   Eleventh Court of Appeals
                                        __________

                                  No. 11-09-00365-CV
                                      __________

                     IN THE INTEREST OF C.J.O., A CHILD


                          On Appeal from the County Court at Law

                                    Ector County, Texas

                              Trial Court Cause No. CC-20,459


                                       OPINION

       The trial court terminated the parent-child relationship between Christopher Alan Hulme
and C.J.O. and appointed C.J.O.’s stepfather, Donald Luis Hoover II, as his sole managing
conservator. We affirm.
                                    I. Background Facts
      Hulme and Cassi Jo Otwell were involved in a romantic relationship in Wyoming. The
couple ended their relationship after four months, and in mid-December 2002, Otwell moved to
Texas. Hulme knew that Otwell was pregnant when she left, and he suspected that he might be
the father. C.J.O. was born on June 3, 2003. Otwell married Donald Hoover on March 25, 2005.
They had lived together for approximately one year prior to their marriage, and they had a
daughter together. Hulme married Bucky Fran Hulme (Franny).
       In late 2007, Hulme was diagnosed with cancer and was advised by his doctor to contact
the mothers of potential offspring. At that point in time, Hulme did not believe that he had any
children. Franny convinced him to talk to Otwell. Hulme called Otwell in November and
learned that C.J.O. was his son. Otwell agreed to let Hulme visit C.J.O. After a few visits,
Otwell, Hoover, and Hulme arranged for C.J.O. to spend a week with Hulme in Wyoming. The
plan was for Otwell to meet Hulme at a halfway point to pick up C.J.O. at the end of the week;
however, Otwell was in a fatal car accident on her way to the exchange.
       Hulme refused to return C.J.O. to Hoover and, instead, kept him in Wyoming. Hulme also
refused to bring C.J.O. to his mother’s funeral. Hoover filed a petition seeking sole managing
conservatorship of C.J.O., and Hulme responded with a counter-petition. Hoover amended his
petition and asked the court to terminate Hulme’s parental rights. The trial court conducted a
bench trial, terminated Hulme’s parental rights, and named Hoover sole managing conservator.
The trial court also held that, in the event its termination order was overturned on appeal, Hoover
would be C.J.O.’s sole managing conservator and Hulme would be his sole possessory
conservator.
                                              II. Issues
       Hulme challenges the trial court’s termination order with four issues. Hulme argues that
the termination order is supported by legally and factually insufficient evidence, that a visiting
judge erred by failing to grant his motion to recuse the trial judge, that the trial court abused its
discretion in denying his motion for new trial, and that the evidence does not support the trial
court’s alternative conservatorship ruling.
                                III. Factual and Legal Sufficiency
       Before terminating a parent’s rights, the trial court must first find by clear and convincing
evidence that termination is based upon one or more of the grounds enumerated in TEX. FAM.
CODE ANN. § 161.001(1)-(2) (Vernon Supp. 2009). Clear and convincing evidence is that degree
of proof that will produce in the mind of the trier of fact a firm belief or conviction as to the truth
of the allegations sought to be established. TEX. FAM. CODE ANN. § 101.007 (Vernon 2008).
The trial court found that Hulme knowingly placed or allowed C.J.O. to remain in conditions or
surroundings that endangered his physical or emotional well-being, that Hulme engaged in
conduct or knowingly placed C.J.O. with persons who engaged in conduct that endangered
C.J.O.’s physical or emotional well-being, that Hulme failed to support C.J.O. in accordance

                                                  2
with his ability during a period of one year, and that Hulme voluntarily abandoned Otwell and
C.J.O.
         Hulme contends that the trial court’s termination order is supported by legally and
factually insufficient evidence; and he specifically challenges the trial court’s findings that he
abandoned C.J.O., that he failed to support C.J.O., and that he knowingly placed C.J.O. with
others who endangered his emotional well-being.         To determine if the evidence is legally
sufficient in a parental termination case, we review all of the evidence in the light most favorable
to the finding and determine whether a rational trier of fact could have formed a firm belief or
conviction that its finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To
determine if the evidence is factually sufficient, we give due deference to the trial court’s
findings and determine whether, on the entire record, the trial court could reasonably form a firm
conviction or belief that the parent committed an act that would support termination and that
termination of the parent’s parental rights would be in the child’s best interest. In re C.H., 89
S.W.3d 17, 28 (Tex. 2002).
         A. Abandonment.
         A trial court may terminate the parent-child relationship if a parent voluntarily and
knowingly abandons the mother of the child during pregnancy, fails to provide adequate support
and medical care during her pregnancy, and fails to support the child after birth.
Section 161.001(1)(H). The abandonment must be with knowledge of the pregnancy and must
occur both during the pregnancy and after birth. Id. When the child is born out of wedlock and
the father doubts his paternity, there is no enforceable support obligation until paternity is
established. Prokopuk v. Offenhauser, 801 S.W.2d 538, 540 (Tex. App.—Houston [1st Dist.]
1990, writ denied).
         Hulme argues that he did not abandon C.J.O. because he did not know that Otwell was
pregnant with his child. Hulme testified at trial that, although he knew Otwell was pregnant
when she left, he did not definitively know that she was carrying his child. He testified that,
after Otwell left Wyoming, he contacted her mother, Jan Otwell, and was told that Otwell gave
birth in April. Hulme testified that an April delivery date foreclosed him from being the father.
Hulme also testified that he contacted several state agencies to learn if Otwell listed him as
C.J.O.’s father on the birth certificate but that they would not release any information. Hulme



                                                 3
contended that he did not learn that he was C.J.O.’s father until four years later when he called
Otwell to tell her of his cancer diagnosis.
       Other evidence, however, conflicted with Hulme’s testimony. Jan Otwell denied telling
Hulme that the child was born in April. Melinda Heap, an acquaintance of Hulme and Franny,
testified that Hulme told her that he had called Otwell shortly after C.J.O.’s birth and that she had
confirmed he was the father and had asked him to stay out of their lives. It is significant also that
Hulme contacted Otwell after being informed by the doctor to tell any potential mothers of his
medical condition.
       The trial court had conflicting evidence on Hulme’s knowledge. A reasonable factfinder
could disbelieve Hulme and conclude that he knew that Otwell was pregnant with his child and
that he voluntarily abandoned her and C.J.O.
       B. Dangerous Environment and Conduct.
       The trial court also found that Hulme violated Section 161.001(1)(E) by knowingly
engaging in conduct or placing C.J.O. with a person that endangered C.J.O.’s physical or
emotional well-being. The offending conduct does not need to be directed at the child nor does
the child actually have to suffer an injury to support a finding under Section 161.001(1)(E). In re
C.E.K., 214 S.W.3d 492, 496 (Tex. App.—Dallas 2006, no pet). Domestic violence may be
considered evidence of endangerment. Id. If a parent abuses or neglects the other parent or
other children, that conduct can be used to support a finding of endangerment even against a
child who was not yet born at the time of the conduct. In re W.J.H., 111 S.W.3d 707, 716 (Tex.
App.—Fort Worth 2003, pet. denied).
       Hulme and Franny were separated and were getting a divorce. Hulme initially denied that
any domestic violence had occurred in their marriage, but he later admitted to one incident in
which Franny was escorted out of their home by police. He claimed that Franny bit him on his
back, and he acknowledged that he scratched her across the chest with a pair of keys but claimed
that he did so while trying to get away from her. Heap described two incidents of domestic
violence between Hulme and Franny. Heap recalled one incident where Hulme threw a cordless
phone at Franny after a heated verbal argument. After a subsequent incident involving a physical
altercation, Franny came to her house. Heap took pictures of Franny’s black eye and a scratch
on her chest. These pictures were introduced into evidence. Heap testified that the couple
argued on a regular basis and routinely used foul language. She witnessed one incident where, in

                                                 4
C.J.O.’s presence, Franny cursed at someone for hitting their truck with a car door. She also
witnessed Franny spank C.J.O. in a manner that she described as excessive, and she saw Hulme
yell and curse at C.J.O. for hitting his truck with a frisbee.
       The evidence is legally and factually sufficient to support the trial court’s finding that
C.J.O.’s physical and emotional well-being was endangered. Because only one statutory ground
is necessary to support a termination order and because the trial court properly found two
grounds, it is unnecessary to discuss the remaining statutory findings.
       C. Best Interest of the Child.
       To terminate the parent-child relationship, the trial court must also find that termination is
in the best interest of the child. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.
1987). Best interest does not require proof of any unique set of factors. In re W.E.C., 110
S.W.3d 231, 240 (Tex. App.—Fort Worth 2003, no pet.). But courts may use the non-exhaustive
Holley factors to shape their analysis. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).
These include, but are not limited to, (1) the desires of the child, (2) the emotional and physical
needs of the child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the programs
available to assist these individuals to promote the best interest of the child, (6) the plans for the
child by these individuals or by the agency seeking custody, (7) the stability of the home or
proposed placement, (8) the acts or omissions of the parent that may indicate that the existing
parent-child relationship is not a proper one, and (9) any excuse for the acts or omissions of the
parent. Id. Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best interest. In re
C.J.F., 134 S.W.3d 343, 354 (Tex. App.—Amarillo 2003, no pet.).
        The evidence that Hulme abandoned Otwell and C.J.O. and that he endangered C.J.O.’s
physical and emotional well-being also supports the finding that termination was in C.J.O.’s best
interest. Additionally, the trial court could reasonably consider Hulme’s refusal to allow C.J.O.
to attend his mother’s funeral as evidence of poor judgment and poor parental skills. The trial
court had legally and factually sufficient evidence that the termination of Hulme’s parental rights
was in the best interest of C.J.O. Accordingly, Hulme’s first issue is overruled. This holding
makes it unnecessary to address Issue Two: Hulme’s challenge to the trial court’s alternative
conservatorship ruling.

                                                   5
                                              IV. Motion to Recuse
      Hulme filed a motion to recuse and a judicial grievance. The Honorable Weldon Kirk1
was assigned to hear the recusal motion and, after an evidentiary hearing, denied it. Hulme
contends that Judge Kirk erred because several of the trial court’s rulings evidence a bias,
because his pending judicial grievance might cause the trial court’s impartiality to be questioned,
and because the trial court’s friendship with opposing counsel improperly influenced its rulings.
      Recusal is warranted when: (1) the trial judge’s impartiality may be questioned, (2) the
judge has a personal bias or prejudice concerning a party or the subject matter of the case, and
(3) the judge has been a material witness concerning the proceeding. TEX. R. CIV. P. 18b(2)(a)-
(c). The denial of a motion to recuse is reviewed under an abuse of discretion standard. TEX. R.
CIV. P. 18a(f). We review the totality of the circumstances and will not reverse an assigned
judge’s ruling if it is within the zone of reasonable disagreement. Kemp v. State, 846 S.W.2d
289, 306 (Tex. Crim. App. 1992).
      The movant bears the burden of proving that a recusal is warranted and satisfies that
burden only if he shows bias or partiality to such an extent as to deprive him of a fair trial. See
Abdygapparova v. State, 243 S.W.3d 191, 196 (Tex. App.—San Antonio 2007, pet. ref’d). Bias
sufficient to warrant a recusal commonly stems from an extrajudicial source. Id. But, when
recusal is based on in-court proceedings, the alleged biased rulings or remarks must display a
deep-seated favoritism or antagonism that would make a fair judgment impossible. Ludlow v.
DeBerry, 959 S.W.2d 265, 281 (Tex. App.—Houston [14th Dist.] 1997, no pet.).
       Hulme points to a pretrial ruling as evidence of the trial court’s bias and attributes it to
the trial court’s friendship with opposing counsel. During a hearing on temporary orders, the
trial court refused to admit a previous non-court-ordered paternity test. Instead, the trial court
ordered new genetic testing that included the mother’s DNA. Hulme has failed to establish any
impropriety in connection with this ruling, let alone any deep-seated favoritism or antagonism.
       Hulme’s judicial grievance was based upon the same pretrial ruling. He testified at the
recusal hearing that the trial court could not be impartial with this grievance still pending.
Allowing recusal in every situation where a party files a judicial grievance would result in
unwarranted recusal and would create an easy means of recusing a judge without any actual
evidence of bias. See Sommers v. Concepcion, 20 S.W.3d 27, 42 (Tex. App.—Houston [14th

       1
        We note with sadness that Judge Kirk has since passed away, following a long and distinguished judicial career.

                                                            6
Dist.] 2000, pet. denied). Hulme’s general assertion that the trial court was biased because of the
pending grievance is not sufficient to establish the requisite bias or prejudice.
       Given the totality of the circumstances, Hulme did not present sufficient evidence to
rebut the presumption of a neutral and detached trial court. Judge Kirk did not abuse his
discretion by denying Hulme’s motion to recuse. Issue Three is overruled.
                                     V. Motion for New Trial
       Hulme also argues that the trial court erred when it refused to grant his motion for a new
trial based on newly discovered evidence. Heap testified at trial that a pending burglary charge
was being reduced to a misdemeanor. Hulme contended that Heap committed perjury and that,
in fact, her proceedings were stayed pending a mental evaluation. Hulme also challenged Heap’s
trial testimony concerning Franny’s drug use. Hulme testified at trial that Franny never had a
problem with drugs, that she had used pain medication after a knee surgery, but that she was not
currently on any medication. Heap testified that Hulme had expressed concern about Franny’s
drug use, that Franny had previously been addicted to meth, that she would steal Hulme’s pain
medication, and that she was currently using methadone. Hulme produced a letter from Franny’s
physician to show that she could not have abused methadone because she was prescribed
morphine.
       We review a trial court’s denial of a motion for new trial under an abuse of discretion
standard of review. Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d 922, 926 (Tex. 2009). The
party moving for a new trial based on newly discovered evidence must show the following:
(1) that the evidence was unknown or unavailable to the movant during trial; (2) that the
movant’s failure to discover or obtain the evidence during trial was not due to a lack of
diligence; (3) that the new evidence is admissible and not merely cumulative or impeaching; and
(4) that the evidence is so material that it would probably produce a different result in a new trial.
Jackson v. Van Winkle, 660 S.W.2d 807, 809 (Tex. 1983), overruled on other grounds by Moritz
v. Preiss, 121 S.W.3d 715, 720-21 (Tex. 2003).
       Hulme was aware of Heap’s pending criminal charges in Wyoming as he first introduced
the subject during her cross-examination. This evidence is either not newly discovered, or
Hulme did not use due diligence to discover the nature of those charges. The doctor’s letter is
not part of our record, but even if it and the Wyoming criminal documents are considered newly



                                                  7
discovered evidence, their sole purpose was to undermine Heap’s testimony. Consequently, the
trial court did not err by overruling Hulme’s motion for new trial. Issue Four is overruled.
                                         VI. Conclusion

      The order of the trial court is affirmed.




                                                      RICK STRANGE
                                                      JUSTICE


September 9, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  8